  4:15-cr-03044-JMG-CRZ Doc # 166 Filed: 05/12/20 Page 1 of 1 - Page ID # 479



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                4:15CR3044
       vs.
                                                         DETENTION ORDER
KENNETH ALI CARMAN,
                     Defendant.

       The defendant’s waiver of preliminary hearing and detention are hereby accepted.
The defendant has therefore failed to meet the burden of showing, by clear and
convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger to
the safety of any person or the community if released. The Court’s findings are based on
the allegations within the Petition.

IT IS ORDERED:

       1)     The above-named defendant shall be detained until further order.

       2)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order
              of a court of the United States, or on request of an attorney for the
              government, the person in charge of the facility shall deliver the defendant
              to a United States Marshal for appearance in connection with a court
              proceeding.


May 12, 2020.
                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
